IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT JACKSON

                                MARCH 1997 SESSION
                                                          FILED
                                                             May 16, 1997
STATE OF TENNESSEE,                   )                   Cecil Crowson, Jr.
                                      )                   Appellate C ourt Clerk
                     APPELLEE,        )
                                      )     No. 02-C-01-9605-CC-00154
                                      )
                                      )     Lauderdale County
v.                                    )
                                      )     Joseph W. Walker, Judge
                                      )
                                      )     (Expungement of Record)
JOHN M. CHILDRESS,                    )
                                      )
                    APPELLANT.        )



FOR THE APPELLANT:                    FOR THE APPELLEE:

John M. Childress, Pro Se             John Knox Walkup
South Central Correctional Center     Attorney General & Reporter
P.O. Box 279                          500 Charlotte Avenue
Clifton, TN 38425                     Nashville, TN 37243-0497
(Appeal Only)
                                      Deborah A. Tullis
Gary Antrican                         Assistant Attorney General
District Public Defender              450 James Robertson Parkway
P.O. Box 700                          Nashville, TN 37243-0493
Somerville, TN 38068
                                      Elizabeth T. Rice
                                      District Attorney General
                                      302 Market Street
                                      Somerville, TN 38068




OPINION FILED:_____________________________________________


REVERSED AND REMANDED


Joe B. Jones, Presiding Judge
                                    OPINION



       The issue presented for review by this appeal is the right of the appellant, John M.

Childress, to have five counts of an indictment dismissed as part of a plea bargain

agreement expunged. The trial court refused to expunge these counts of the indictment.

In this Court, the State of Tennessee confesses error, and agrees this case must be

remanded to the trial court for the expungement of these counts of the indictment. After

a thorough review of the record, the briefs submitted by the parties, and the law governing

the issue presented for review, it is the opinion of this Court the judgment of the trial court

should be reversed and this cause remanded for the entry of an order expunging the five

counts of the indictment.

       The Lauderdale County Grand Jury returned an indictment charging the appellant

with seven counts of statutory rape. The appellant entered into a plea bargain agreement

with the State of Tennessee. The appellant entered pleas of guilty to Count I, especially

aggravated sexual exploitation of a minor, and Count II, statutory rape. The State agreed

to dismiss the five remaining counts of statutory rape.

       The appellant is entitled to have Counts III through Count VII expunged. State v.

Terrence Liddle, Wilson County No. 01-C-01-9508-CR-00280 (Tenn. Crim. App., Nashville,

May 24, 1996). In Liddle, the defendant was charged with six counts of aggravated sexual

battery. Pursuant to a plea bargain agreement, the defendant entered a plea of guilty to

Count I of the indictment. The state nollied the remaining five counts of the indictment.

This Court held the defendant was entitled to have the five nollied counts expunged in

accordance with Tenn. Code Ann. § 40-32-101(a)(3).

       This case is remanded to the trial court for the entry of an order expunging the five

counts of the indictment that were dismissed pursuant to the plea bargain agreement.



                                    _____________________________________________
                                         JOE B. JONES, PRESIDING JUDGE




                                              2
CONCUR:




______________________________________
       GARY R. WADE, JUDGE



______________________________________
     J. CURWOOD WITT, JR., JUDGE




                                  3